On Rehearing.
Ieseey, J.
This case is before us upon á'rehearing, ana upon a careful re-examination of the case, no good' reason is suggested why our first judgment should be disturbed.
The maxim, contra non valentem, was properly applied in our first opinion.
The plaintiff, it is contended, knew that the defendant had property, the title to which was duly recorded', and might have proceeded sooner with his redhibitory action, but this is not shown, and the mere registry ,in a conveyance office does not raise a presumption of knowledge on the part of third parties.
The object of laws for recording deeds,-is to protect the purchaser, but not to bind third parties by a presumed knowledge of the transaction. Martinez v. Layton & Co., 1 N. S. 378.
This being an action to rescind a sale on account of redhibitory vices in a slave, it is not affected by the decisions in this court, in relation to the recovery of the unpaid price of slaves since the abolition of slavery. See James McAlister v. Freeman, Barton & Co., Op. book, No. 136, fo. 12.
It is therefore ordered that our first opinion and decree remain undisturbed.